ROBERTS, Justice,
concurring.
Appellant raises the following claims: (1) his admissions to the police after his arrest should have been suppressed because (a) they were obtained in violation of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966) and (b) they were involuntary; and (2) the evidence was insufficient to support the verdict of voluntary manslaughter.
*219His first claim has been waived because it was not raised in written post-trial motions. Commonwealth v. Blair, 460 Pa. 31, 331 A.2d 213 (1975). The record demonstrates that the second claim is without merit. Therefore, I agree that judgment of sentence should be affirmed.